Examiner’s Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 09/29/2021 claiming foreign priority to France application 2010094 filed on 10/02/2020.


Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent apparatus Claim 1, prior art fails to teach in combination with the other limitations of the claim, “a slider (254 – Fig. 6) movable along the guide rail (252) and having a shoe (258)… an arm (264), one end of the arm (264) being mounted to be articulated on the shoe (258) and another end of the arm (264) being mounted to be articulated on the outer cowl (112a – Figs. 4 and 5),”.
The closest prior art Vauchel et al. (8,740,137) teaches, in Col. 8, ll. 25 – 60 and Figs. 1, 2, 18 – 20, and 24 – 26, a turbofan (Fig. 1) for an aircraft (Col. 4, ll. 40 - 50), said turbofan comprising: a longitudinal axis (Fig. 2 long dash, short dashed line) and having a fixed structure (3, 9, 41), a fan (Col. 4, l. 50), a cylindrical fan casing (9) surrounding the fan, at least one outer cowl (40 in “closed” position) disposed around the fan casing (9) and mounted so as to be articulated on the fixed structure (3, 9, 41), and, for each outer cowl of the at least one outer cowl (40), a deployment system that moves the outer cowl (40) from a closed position (Fig. 20) to an open position (Fig. 21) and vice versa, wherein each deployment system has: a guide rail (161, 163 – Figs. 24 - 26) fastened along a part of a circumference of the fan casing [9 via attachment flanges 10, 11 – Col. 4, ll. 60 – 67.  Col. 8, ll. 40 – 50 teaches that the guide rail (161. 163) gear (152) may be mounted to the fixed structure (41), fan casing (9)], a slider (150) movable along the guide rail (161. 163), an activation system configured to move the slider (150) alternately in one direction or the other along the guide rail (back and forth between the closed position (Fig. 20) to an open position (Fig. 21), and wherein the activation system has, for each slider (150), a motor (154 – Fig. 25) that is fixed relative to the guide rail (Figs. 24 and 25, motor is fixed relative to the plate and roller that formed the guide rail) and of which a drive shaft (shaft mechanically connecting the motor to the gear) is equipped with a gear (152) and a rack (151) that is realized on the slider (150) and meshes with the gear (152).  
Vauchel does not teach said slider having a shoe.  Vauchel does not teach an arm, one end of the arm being mounted to be articulated on the shoe and another end of the arm being mounted to be articulated on the outer cowl.
Vauchel further teaches, in Col. 8, ll. 40 – 50, that the slider (150) may be mounted to the outer cowl (40), i.e., slider directly connected to the outer cowl.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the slider of Vauchel by adding a shoe to said slider and then adding an arm with one end of the arm pivotably articulated on the shoe and another end of the arm being mounted to be articulated on the outer cowl.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORNE E MEADE/Primary Examiner, Art Unit 3741